TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00580-CV


In re Jude L. Vernor




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



O R D E R

PER CURIAM


	It appears to the Court that the Reporter's Record has been prepared and is ready to
be filed in this Court.  The parties were unable to agree to stipulated portions of the Reporter's
Record that would be germane to the issues to be decided.  Consequently, the court reporter has
prepared a transcription of the continuance hearing and the two hearings on temporary orders.  It is
the Relator's burden to present this Court with a sufficient record to decide the issues presented. 
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) ("Since an evidentiary hearing was held, the
Walkers had the burden of providing us . . . a statement of facts from the hearing."); Western Cas.
& Surety Co. v. Spears, 730 S.W.2d 821, 822 (Tex. App.--San Antonio 1987, orig. proceeding)
("Without a statement of facts it is impossible for us to review the evidence to determine whether
relator sufficiently established its entitlement to protective orders.").
	The Court hereby resets the deadlines for filing both the Clerk's Record and
Reporter's Record in this case to Wednesday, October 16, 2002.
	The deadline for the written briefing and responses requested by the Court is extended
to Monday, October, 21, 2002.
	It is so ORDERED this 2nd day of October 2002.

Before Justices Kidd, B. A. Smith and Yeakel 
Do Not Publish